Houck, J.,
It is alleged in the statement of claim that defendants, husband and wife, purchased a farm on March 19, 1932; that on or about that date, plaintiff, at defendants’ request, endorsed a note for $2,730, the maker of the note being Robert F. Laudig, who became the maker for himself and on behalf of and as agent for his wife, Ida E. Laudig; that the proceeds of the note were applied to the purchase price of the farm; and that on May 28, 1934, the maker refused to renew the note, whereupon plaintiff was compelled to pay *2the amount of it to the First National Bank of Ringtown. The suit is to recover the amount which the plaintiff was compelled to pay as endorser of the note. A copy of the note is not attached to the statement of claim. Defendants moved to strike off the statement on the ground, inter alia, that a copy of the note is not attached thereto.
Obviously, plaintiff’s cause of action is founded on the note. Such being the case, section 5 of the Practice Act of May 14, 1915, P. L. 483, requires that a copy of the note be attached to the statement of claim. “Every plead" ing shall have attached to it copies of all notes, . . . upon which the party pleading relies for his claim”. This provision of the act is mandatory and, for failure to comply with it, the pleading must be stricken off.
It is unnecessary to decide the other questions raised by defendants’ motion. Not having a copy of the note before us, we are unable to say that the allegations in the statement of claim respecting the purchase of a farm and the application of the proceeds of the note to the purchase price are immaterial. Such allegations may be material to show the connection, if any, of Ida E. Laudig with the transaction.
And now, April 22, 1935, the statement of claim is stricken from the record and plaintiff is allowed 15 days from this date in which to file an amended statement of claim. From M. M. Burke, Shenandoah.